Title: To George Washington from William Deakins, Jr., 18 November 1796
From: Deakins, William, Jr.
To: Washington, George


                        
                            Dear Sir, 
                            Geo. Town Novr 18th 1796
                        
                        I have received your much Esteem’d favor of the 14th Instant with a letter for
                            my Brother which shall be forwarded. he has gain’d his Election by a Majority of 347 Votes.
                            In my Journey to the Glades last August I engaged 20 Bushels of Oats to
                            be delivered to Major McCarty at the Mouth of New Creek by the first Instant. & I
                            have Wrote McCarty they were for you & requested him to have them sent down by his Boats this Fall, & I have hopes they will come to hand. I am with much Respect & Esteem Dear Sir Your Obt
                            Servt
                        
                            Will. Deakins Junr
                            
                        
                    